DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 11/29/2021 has been entered.


Response to Amendment
The amendment filed 10/29/2021 has been entered. Claims 1-7, 9-14, and 16-21 remain pending in the application. 


Claim Rejections - 35 USC § 103
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-5, 7, 9-11, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Erkamp et al (US 20200008775), hereinafter, Erkamp, in view of Banko (US 20150025451), hereinafter Banko, further in view of Becker et al (US 20050261582), hereinafter Becker.

Regarding claim 1, Erkamp teaches a handheld ultrasound device (300, [0086], Fig. 3A; [0103], Fig. 7), comprising:
a handle ("the handle … 304” [0103], Fig. 3A); 
a tip (301, 302 and 303, Fig. 3A, [0060]; the tip [0085]), comprising a sensor (302, [0060], Fig. 3A) for receiving ultrasound waves (“the sensor 302 is an ultrasonic sensor… Upon incidence of an ultrasound signal, the sensor effects the conversion” [0060]), the tip having a distal end (the leftmost part of 303 that connects to the housing 304 in Fig. 3A) and a proximal end (301, Fig. 3A), the sensor positioned at the proximal end (302, as seen in Fig. 3A), and 

wherein the tip is configured to send ultrasound waves from the sensor to the receiver (“then take active steps to transmit the electrical signals to external receivers, such as … a receiver located in the handle … of the medical device to which the sensor is attached, such as wireless transceiver 312 in hub 304 in FIG. 3 (via electrical or optical conductors 303 or via a medical device wireless transceiver (not shown))." [0086]), and wherein the handle and tip are a fully self-contained unit (301, 304, seen in Fig. 3A), and wherein the handle and tip are a fully self-contained unit (seen in Figs. 1a-b).
Erkamp does not teach that (1) the tip is separable from the handle; (2) a sterile barrier secured to an outer surface of the tip between the proximal end and the distal end, the sterile barrier extending distally from the tip to enclose the handle; and (3) the sensor is for transmitting ultrasound waves

a sterile barrier (“a sterile sheet or bag 129” [0049], Figs. 4, 7A) secured to an outer surface of the tip between the proximal end and the distal end (“fastened to the hub 140 of the work tip” [0049]; Figs. 4-5, 7A. “The work tip 14 has a threaded connector 15" [0006], Fig. 7A), the sterile barrier extending distally from the tip to enclose the handle (“the housing 10' may simply be a handle, e.g., made of inexpensive plastic.” [0048], seen in Fig. 7A. “In order to improve the sterile operating field, in the embodiments of FIGS. 4, 5 and 7, a sterile sheet or bag 129 can be fastened to the hub 140 of the work tip as shown in FIG. 7A.  Such a sheet can also be attached to the surface 18 of the sleeve 17 in FIG. 4 or the wall 182 of the sleeve 17 in FIG. 5… In each embodiment the sterile sheet 129 covers the housing, and may also be used to cover any power cords used in connection with a particular embodiment. Thus, when the work tip is discarded, so is the sheet 129." [0049]; “beneficial use can also be made of the sterile sheet 129, with it being attached to hub 140" [0050]; Figs. 4-5, 7A).
Therefore, based on Banko’s teachings, it would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention 
In regard to the feature (2), Erkamp modified by Banko does not teach that the sensor is for transmitting ultrasound waves. 
However, Becker discloses a tube unit system including an adapter interposed between a connector and a connecting part, which is analogous art. Becker teaches that the sensor is for transmitting ultrasound waves (“the sensing elements are preferably crystal ultrasonic transducers...Transducer conductors 16 respectively carry electromagnetic signals to and from the sensing elements 14a and 14b” [0047]; Figs. 1a-b).
Therefore, based on Becker’s teachings, it would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have further modified the combined invention of Erkamp and Banko to have the sensor for transmitting ultrasound waves, as taught by Becker, in order to provide both a receiver and a transmitter of ultrasound waves using the same ultrasonic transducers (Becker: [0047]). 

Regarding claim 2, Erkamp modified by Banko and Becker teaches the handheld ultrasound device of claim 1.
– the “electrical or optical conductors 303” is considered the “connector” as claimed.

Regarding claim 3, Erkamp modified by Banko and Becker teaches the handheld ultrasound device of claim 1.
Erkamp further teaches that the tip (301, 302, 303, Fig. 3A, [0060]) with the sensor (302, Fig. 3A, [0060]) is operatively coupled to the handle via a wireless connection (“Active ultrasound sensors likewise convert received ultrasonic signals into corresponding electrical signals, but then take active steps to transmit the electrical signals to external receivers, such as the wireless transceiver 209 or a receiver located in the handle or hub of the medical device to which the sensor is attached, such as wireless transceiver 312 in hub 304 in FIG. 3 (via electrical or optical conductors 303 or via a medical device wireless transceiver (not shown)). Notably, in an embodiment, the wireless transceiver 312 may be used as the receiver receiving RF signals from the passive ultrasound sensor, as well." [0086]) – the “medical device wireless transceiver” is considered the “wireless connection” as claimed..

Regarding claim 4, Erkamp modified by Banko and Becker teaches the handheld ultrasound device of claim 3.
Erkamp further teaches that the sensor wirelessly transmits the ultrasound waves to the receiver (“wireless transceiver 312,” Fig. 3A, [0086]) disposed within the handle (“Active ultrasound sensors likewise convert received ultrasonic signals into corresponding electrical signals, but then take active steps to transmit the electrical signals to external receivers, such as the wireless transceiver 209 or a receiver located in the handle or hub of the medical device to which the sensor is attached, such as wireless transceiver 312 in hub 304 in FIG. 3 (via electrical or optical conductors 303 or via a medical device wireless transceiver (not shown)). Notably, in an embodiment, the wireless transceiver 312 may be used as the receiver receiving RF signals from the passive ultrasound sensor, as well." [0086]).  

Regarding claim 5, Erkamp modified by Banko and Becker teaches the handheld ultrasound device of claim 1.
Neither Erkamp nor Banko teaches that the tip is tethered to the handle via a cable for operation when separated from the handle.
However, in an analogous surgical handpiece field of endeavor, Becker teaches that the tip is tethered to the handle via a cable (Becker: 20, Figs. 1a-b) for operation when separated from the handle (Becker: "Sensor cable 20 is a flexible, torque-transmitting driveshaft.  Sensor cable 20 is preferably narrow, having a radius of about 5 mm or less, and may be formed of a plurality of concentric springs.  Ideally, sensor cable 20 has the same diameter as transducer cage 12 to permit the surface of the 
Therefore, based on Becker’s teachings, it would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have further modified the combined invention of Erkamp and Banko to have the tip that is tethered to the handle via a cable for operation when separated from the handle, as taught by Becker, in order to facilitate a connection between the tip and the handle (Becker: [0048]).

Regarding claim 7, Erkamp modified by Banko and Becker teaches the handheld ultrasound device of claim 1.
Neither Erkamp nor Banko teaches that the tip is sterile.
However, in an analogous surgical handpiece field of endeavor, Becker teaches that the tip is sterile (Becker: “Viewed in conjunction with FIGS. 1a and 1b, FIG. 3 is a side view of probe body 100.  The probe body comprises a hollow tube portion 110, having a body tip 120 at its distal end” [0058]. “A further advantage of the tip cap of the present embodiment is realized during sterilization of the probe body 100. Preferably, the outer surface of probe body 100 requires sterilization prior to use. Because any surface that contacts probe body 100 must therefore also be sterile, tip cap 300 and probe body 100 are preferably sterilized together in the same operation.” [0078]. Note that body tip 120 is part of the probe body 100. Because the probe body 100 is sterilizable, the tip is sterilizable).


Regarding claim 9, Erkamp modified by Banko and Becker teaches the handheld ultrasound device of claim 1.
Erkamp does not teach that the tip is replaceable.
However, in an analogous surgical handpiece field of endeavor, Banko teaches that the tip is replaceable ("FIG. 18 illustrates an embodiment of a distal tip 700 of a handheld device configured to provide a depth measurement.  The distal tip 700 in this illustrated embodiment is configured to be removably and replaceably attached to a body of a handheld device," [0096]).
Therefore, based on Banko’s teachings, it would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have further modified Erkamp to have the tip that is replaceable, as taught by Banko, in order to facilitate tip replacement and improve the sterile operating field (Banko: [0048], [0050]).

Regarding claim 10, Erkamp modified by Banko and Becker teaches the handheld ultrasound device of claim 1.

However, in an analogous surgical handpiece field of endeavor, Becker teaches that the tip is sterile and is configured for re-sterilization after use (Becker: “Viewed in conjunction with FIGS. 1a and 1b, FIG. 3 is a side view of probe body 100.  The probe body comprises a hollow tube portion 110, having a body tip 120 at its distal end” [0058]. “A further advantage of the tip cap of the present embodiment is realized during sterilization of the probe body 100. Preferably, the outer surface of probe body 100 requires sterilization prior to use. Because any surface that contacts probe body 100 must therefore also be sterile, tip cap 300 and probe body 100 are preferably sterilized together in the same operation.” [0078]. Note that body tip 120 is part of the probe body 100. Because the probe body 100 is sterilizable, the tip is sterilizable and configured for re-sterilization after use).
Therefore, based on Becker’s teachings, it would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have further modified the combined invention of Erkamp and Banko to have the tip that is sterile and is configured for re-sterilization after use, as taught by Becker, in order to have the tip and probe body sterilized together in the same operation (Becker: [0078]).

Regarding claim 11, Erkamp modified by Banko and Becker teaches the handheld ultrasound device of claim 1.

However, in an analogous surgical handpiece field of endeavor, Banko teaches that the tip is configured for one-time use (“The work tip 130 can also be made of an inexpensive plastic, except for the titanium target. Thus, the work tip 130 can be discarded after a surgery” [0048], Fig. 7A).
Therefore, based on Banko’s teachings, it would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have further modified Erkamp to have the tip that is configured for one-time use, as taught by Banko, in order to facilitate tip replacement and improve the sterile operating field (Banko: [0048], [0050]). 

Neither Erkamp nor Banko teaches that the tip is sterile. 
However, in an analogous surgical handpiece field of endeavor, Becker teaches that the tip is sterile (“Viewed in conjunction with FIGS. 1a and 1b, FIG. 3 is a side view of probe body 100.  The probe body comprises a hollow tube portion 110, having a body tip 120 at its distal end” [0058]. “A further advantage of the tip cap of the present embodiment is realized during sterilization of the probe body 100. Preferably, the outer surface of probe body 100 requires sterilization prior to use. Because any surface that contacts probe body 100 must therefore also be sterile, tip cap 300 and probe body 100 are preferably sterilized together in the same operation.” [0078]. Note that body tip 120 is part of the probe body 100. Because the probe body 100 is sterilizable, the tip is sterilizable).


Regarding claim 20, Erkamp teaches a handheld ultrasound device (300, [0086], Fig. 3A; [0103], Fig. 7), comprising:
a handle ("the handle … 304” [0103], Fig. 3A); 
a receiver (“wireless transceiver 312,” Fig. 3A, [0086]) disposed within the handle (“wireless transceiver 312 in hub 304 in FIG. 3 " [0086]); 
a tip (301, 302 and 303, Fig. 3A, [0060]; the tip [0085]) coupled to the handle (seen in Fig. 3A), the tip comprising a sensor (302, [0060], Fig. 3A) for receiving ultrasound waves (“the sensor 302 is an ultrasonic sensor… Upon incidence of an ultrasound signal, the sensor effects the conversion” [0060]), the tip having a distal end (the leftmost part of 303 that connects to the housing 304 in Fig. 3A ) and a proximal end (301, Fig. 3A), the sensor positioned at the proximal end (302, as seen in Fig. 3A), and; 

Erkamp does not teach that (1) the tip is removably coupled to the handle; (2) a sterile barrier secured to the tip between the proximal end and the distal end, the sterile barrier extending distally from the tip to enclose the handle; (3) the proximal end of the 
However, in regard to the features (1)-(3), Banko discloses a surgical handpiece with disposable concentric lumen work tip, which is analogous art. Banko teaches that the tip (14, Fig. 4; 130, Fig. 7A) is removably coupled to the handle ("The work tip 14 has a threaded connector 15 in threaded engagement with the distal end of the connecting body 16. The tip 14 can be interchanged by use of the screw threads.  [0006], Figs. 4-5. “The work tip 130 can also be made of an inexpensive plastic, except for the titanium target. Thus, the work tip 130 can be discarded after a surgery” [0048], Fig. 7A);
a sterile barrier (“a sterile sheet or bag 129” [0049], Figs. 4, 7A) secured to the tip between the proximal end and the distal end ("The work tip 14 has a threaded connector 15”; [0006]; “fastened to the hub 140” [0049]; Figs. 4-5, 7A), the sterile barrier extending distally from the tip to enclose the handle (“the housing 10' may simply be a handle, e.g., made of inexpensive plastic.” [0048]. The sterile barrier enclosing the handle 10’ seen in Fig. 7A), wherein the proximal end of the tip is not enclosed within the sterile barrier (“In order to improve the sterile operating field, in the embodiments of FIGS. 4, 5 and 7, a sterile sheet or bag 129 can be fastened to the hub 140 of the work tip as shown in FIG. 7A.  Such a sheet can also be attached to the surface 18 of the sleeve 17 in FIG. 4 or the wall 182 of the sleeve 17 in FIG. 5… In each embodiment the sterile sheet 129 covers the housing... Thus, when the work tip is discarded, so is the sheet 129." [0049]; “beneficial use can also be made of the sterile sheet 129, with it being attached to hub 140" [0050]; Figs. 4-5, 7A. As seen in Fig. 7A, the proximal end of the work tip is not enclosed within the sterile barrier, only a portion of the work tip, “a threaded connector 15” [0006] is enclosed).
Therefore, based on Banko’s teachings, it would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have further modified Erkamp to have the tip that is removably coupled to the handle, and a sterile barrier secured to the tip between the proximal end and the distal end, the sterile barrier extending distally from the tip to enclose the handle, wherein the proximal end of the tip is not enclosed within the sterile barrier, as taught by Banko, in order to facilitate tip replacement and improve the sterile operating field (Banko: [0048], [0050]).
In regard to the feature (4), Erkamp modified by Banko does not teach that the sensor is for transmitting ultrasound waves. 
However, Becker discloses a tube unit system including an adapter interposed between a connector and a connecting part, which is analogous art. Becker teaches that the sensor is for transmitting ultrasound waves (“the sensing elements are preferably crystal ultrasonic transducers...Transducer conductors 16 respectively carry electromagnetic signals to and from the sensing elements 14a and 14b” [0047]; Figs. 1a-b).
Therefore, based on Becker’s teachings, it would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have further modified the combined invention of Erkamp and Banko to have the sensor for transmitting ultrasound waves, as taught by Becker, in order to provide both a receiver and a transmitter of ultrasound waves using the same ultrasonic transducers (Becker: [0047]). 

Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Erkamp, Banko, and Becker as applied to claim 5, and further in view of Gruner (US 5634466), hereinafter, Gruner.

Regarding claim 6, Erkamp modified by Banko and Becker teaches the handheld ultrasound device of claim 5.
Erkamp does not teach the claimed limitation.
However, in an analogous surgical handpiece field of endeavor, Banko teaches that the distal end of the tip removably couples the tip to the handle ("The work tip 14 has a threaded connector 15 in threaded engagement with the distal end of the connecting body 16. The tip 14 can be interchanged by use of the screw threads”; [0006], Figs. 4-5. “The work tip 130 can also be made of an inexpensive plastic, except for the titanium target. Thus, the work tip 130 can be discarded after a surgery” [0048], Fig. 7A).
Therefore, based on Banko’s teachings, it would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Erkamp to have the distal end of the tip that removably couples the tip the tip to the handle, as taught by Banko, in order to facilitate tip replacement (Banko: [0048]).


However, Gruner discloses ultrasonic transesophageal probe with detachable transducer tip, which is analogous art. Gruner teaches that a distal end (end containing shaft 34, col. 3, l. 14, Figs. 2a-b) of the tip (“the distal tip," 14, col. 3, l. 1-9, Figs. 2a-b) defines a cavity (seen in Figs. 2a-b inside 14) for storing the cable (48, col. 3, l. 1-9, Figs. 2a-b) when the tip is attached to the handle ("Electrical signals are supplied to and from the transducer by a coiled flex circuit 48 which connects individual transducer elements to connector pins 50 at the proximal end of the distal tip," col. 3, l. 1-9, Figs. 2a-b).
Therefore, based on Gruner’s teachings, it would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have further modified the combined invention of Erkamp, Banko, and Becker to have the distal end of the tip that defines a cavity for storing the cable when the tip is attached to the handle, as taught by Gruner, in order to facilitate operation of the probe with detachable tip (Gruner: Col. 2, l. 66 – Col. 3, l. 14).

Claims 12-13 are rejected under 35 U.S.C. 103 as being unpatentable over Erkamp, Banko, and Becker as applied to claim 1, and further in view of Monovoukas et al (US 20140213936), hereinafter Monovoukas.

Regarding claim 12, Erkamp modified by Banko and Becker teaches the handheld ultrasound device of claim 1.
Neither Erkamp, Banko and Becker teaches that the handle includes a speaker for emitting audible feedback of the received ultrasound waves. 
However, Monovoukas discloses devices, systems, and methods for tissue measurement, which is analogous art. Monovoukas teaches that the handle includes a speaker for emitting audible feedback of the received ultrasound waves (“7. The device of claim 1, wherein the output device includes at least one of a display screen and an audio speaker.” Claim 7).
Therefore, based on Monovoukas’s teachings, it would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have further modified the combined invention of Erkamp, Banko, and Becker to have the handle includes a speaker for emitting audible feedback of the received ultrasound waves, as taught by Monovoukas, in order to facilitate data gathering by “audibly providing the at least one of the collected coordinates and the size of the target tissue” (Monovoukas: claims 1, 7). 

Regarding claim 13, Erkamp modified by Banko and Becker teaches the handheld ultrasound device of claim 1.
Neither of Erkamp, Banko and Becker teaches that the handle includes a display for displaying visual feedback of the received ultrasound waves.
However, Monovoukas discloses devices, systems, and methods for tissue measurement, which is analogous art. Monovoukas teaches that the handle includes a 
Therefore, based on Monovoukas’s teachings, it would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have further modified the combined invention of Erkamp, Banko, and Becker to have the handle that includes a display for displaying visual feedback of the received ultrasound waves, as taught by Monovoukas, in order to display gathered images  on demand or automatically, show the size of the target tissue and the collected coordinates, and show the images in a time lapse format to visualize healing process (Monovoukas: [0099], [0119]). 

Claim 14 is rejected under 35 U.S.C. 103 as being unpatentable over Erkamp, Banko, and Becker as applied to claim 1, and further in view of Manor et al (US 20030018262), hereinafter, Manor.
Regarding claim 14, Erkamp modified by Banko and Becker teaches the handheld ultrasound device of claim 1.
 Neither Erkamp,Banko and Becker teaches that the handle includes a light array for providing visual feedback of the received ultrasound waves.
However, Manor discloses ultrasonic transducer probe and a measurement device utilizing the same, which is analogous art. Manor teaches that the handle ("the 
Therefore, based on Manor’s teachings, it would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have further modified the combined invention of Erkamp, Banko, and Becker to have the handle that includes a light array for providing visual feedback of the received ultrasound waves, as taught by Manor, in order to facilitate probe positioning during measurements (Manor: [0046]).

Claims 16-19 are rejected under 35 U.S.C. 103 as being unpatentable over Erkamp et al (US 20200008775), hereinafter, Erkamp, in view of Monovoukas et al (US 20140213936), hereinafter Monovoukas, and Cox et al (US 20180279996), hereinafter Cox.
Regarding claim 16, Erkamp teaches a handheld ultrasound sterile assembly (300, [0086], Fig. 3A; [0103], Fig. 7), comprising:
a fully self-contained handheld ultrasound device (300, [0086], Fig. 3A) including a handle ("the handle … 304” [0103], Fig. 3A) and a tip (301, 302, 303, Fig. 3A, [0060]), the tip comprising a sensor (302, Fig. 3A, [0060]) for receiving ultrasound waves (“Active ultrasound sensors …convert received ultrasonic signals into corresponding electrical signals,” [0086]),  the tip coupled to the handle (seen in Fig. 3A), the handle comprising a receiver (“wireless transceiver 312,” Fig. 3A, [0086]) configured to receive 
wherein the tip is configured to send ultrasound waves from the sensor to the receiver (“then take active steps to transmit the electrical signals to external receivers, such as … a receiver located in the handle … of the medical device to which the sensor is attached, such as wireless transceiver 312 in hub 304 in FIG. 3 (via electrical or optical conductors 303 or via a medical device wireless transceiver (not shown))." [0086]).
Erkamp does not teach that (1) the handheld ultrasound assembly is sterile and comprises a sheath, wherein the sheath fully covers the handheld ultrasound device to provide a sterile barrier for the device; (2) the tip is removably coupled to the handle; (2) the handheld Doppler ultrasound device is a Doppler ultrasound device; and the sensor is for transmitting ultrasound waves.
However, in regard to the feature (1) Monovoukas discloses devices, systems, and methods for tissue measurement, which is analogous art. Monovoukas teaches that the handheld ultrasound assembly is sterile (“The protective cover 902 can be sterile” [0094]; Fig. 17) and the tip is removably coupled to the handle ("FIG. 18 illustrates an Because the device is handheld, the handle is a portion of the device that can be held by the hand, i.e., the elongated body of the device, which is seen as covered by the protective cover 902 in Fig. 17).
Monovoukas also teaches the handheld ultrasound assembly comprises a sheath (“The protective cover 902 can include a … sheath” [0094]; Fig. 17), wherein the sheath fully covers the handheld ultrasound device to provide a sterile barrier for the device (“The handheld device 900 can include a housing that includes a body and a … distal tip. At least a distal portion of the device 900 can be configured to be encased in a protective cover 902. The protective cover 902 can be sterile and can be configured to provide a sterile tracing portion of the device 900.  The protective cover 902 can include a … sheath… and can be configured and used similar to a thermometer sheath." [0094]; “a proximal tip of a handheld device can be configured to provide a depth measurement, similar to that discussed above regarding a distal tip being so configured... A handheld device's proximal and distal tips can both be permanently attached to the device, the proximal and distal tips can both be removably and replaceably attached to the device, or one of the proximal and distal tips can be permanently attached to the device while the other of the proximal and distal tips can be permanently attached to the device.” [0098]; Fig. 17. Because the proximal tip can function similar to the distal tip, the entire device from the distal tip to the proximal end can be fully covered by the protective cover 902, which is also indicated by the inclusive language of [0094]: “At least a distal portion of the device 900”).
Therefore, based on Monovoukas’s teachings, it would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the invention of Erkamp to have the handheld ultrasound assembly that is sterile and the tip that is removably coupled to the handle, and a sheath, wherein the sheath fully covers the handheld ultrasound device to provide a sterile barrier for the device, as taught by Monovoukas, in order to facilitate part replacement and protect from contamination (Monovoukas: [0094], [0096]).

In regard to the feature (2), neither Erkamp nor Monovoukas teaches that the handheld Doppler ultrasound device is a handheld Doppler ultrasound device and the sencor is for transmitting ultrasound waves. 
However, Cox discloses ultrasound imaging system having automatic image presentation, which is analogous art. Cox teaches a handheld Doppler ultrasound device (“an ultrasound probe 16 ( handheld).” [0060]; “detecting a Doppler shift that is created in an ultrasound return signal due to motion of surrounding tissues" [0207]); and a sensor for transmitting ultrasound waves (“the …transmitted signal to the ultrasound emitting element” [0073]; “a depth 68-1 of penetration of the ultrasound emission in the direction of the z-axis, a width 68-2 of ultrasound emission in the x-axis” [0075], Figs. 2 and 5A).
Therefore, based on Cox’s teachings, it would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to 

Regarding claim 17, Erkamp modified by Monovoukas and Cox teaches the handheld ultrasound sterile assembly of claim 16.
Erkamp does not teach the claimed feature.
However, in an analogous tissue measurement handheld device field of endeavor, Monovoukas teaches that the sheath is shaped complementary to the handheld ultrasound device (902, 900, seen in Fig. 17).
Therefore, based on Monovoukas’s teachings, it would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Erkamp to have the sheath that is shaped complementary to the handheld ultrasound device, as taught by Monovoukas, in order to protect the device from contamination (Monovoukas: [0094], [0096]).
Regarding claim 18, Erkamp modified by Monovoukas and Cox teaches the handheld ultrasound sterile assembly of claim 17.
Erkamp does not teach the claimed features.
However, in an analogous tissue measurement handheld device field of endeavor, Monovoukas teaches that the sheath comprises a first portion (leftmost portion of 902, Fig. 17) having a diameter and a length complementary to a diameter and a length of the tip of the handheld ultrasound device and a second portion (elongated portion of 902, Fig. 17) having a width complementary to a width of the 
Therefore, based on Monovoukas’s teachings, it would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Erkamp to have the sheath that comprises a first portion having a diameter and a length complementary to a diameter and a length of the tip of the handheld ultrasound device, and wherein the sheath comprises a second portion having a width complementary to a width of the handle of the handheld ultrasound device, as taught by Monovoukas, in order to protect the device from contamination (Monovoukas: [0094], [0096]).

Regarding claim 19, Erkamp modified by Monovoukas and Cox teaches the handheld ultrasound sterile assembly of claim 16.
 Erkamp teaches that the sensor (302, Fig. 3A) is positioned on a proximal end (301) of the tip (301, 302, 303, Fig. 3A) at one end (seen in Fig. 3A, [0086]).
Erkamp does not teach that the tip includes a shaft.
However, in an analogous tissue measurement handheld device field of endeavor, Monovoukas teaches that the tip includes a shaft ( “The protective cover 902 
portion of the device" [0094], Fig. 17).
	In addition, since Erkamp teaches that the sensor is positioned on a proximal end of the tip, and Monovoukas teaches that the tip is at one end of the sheath, when Erkamp and Monovoukas are combined, it teaches that the sensor is positioned “at one end of the shaft” as claimed.
Therefore, based on Monovoukas’s teachings, it would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Erkamp to have the tip that includes a shaft, as taught by Monovoukas, in order to facilitate sensing using a handheld device structure (Monovoukas: [0094]). 

Claim 21 is rejected under 35 U.S.C. 103 as being unpatentable over Erkamp, Banko, and Becker as applied to claim 20, and further in view of Neusidl (US 20160270904), hereinafter, Neusidl.

Regarding claim 21, Erkamp modified by Banko and Becker teaches the handheld ultrasound device of claim 20.
 Neither Erkamp, Banko and Becker teaches that the handle includes one of a protrusion and a groove at a proximal end of the handle and the tip includes the other of the protrusion and the groove at the distal end of the tip, the groove configured to receive the protrusion to secure the tip to the handle.

Therefore, based on Neusidl’s teachings, it would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have further modified the combined invention of Erkamp, Banko, and Becker to have the handle that includes one of a protrusion and a groove at a proximal end of the handle and the tip includes the other of the protrusion and the groove at the distal end of the tip, the groove configured to receive the protrusion to secure the tip to the handle, as taught by Neusidl, in order to facilitate tool assembly and disassembly (Neusidl: [0074]).

Response to Arguments
Applicant's §103 rejection arguments filed 10/29/2021 have been fully considered and are persuasive. Therefore, the rejection has been withdrawn. However, upon further consideration, new grounds of rejection are now made citing the newly identified references Banko, Cox, and Neusidl. 

Response to the 35 U.S.C. §103 rejection arguments on pages 6-9 of the REMARKS.
Claims 1-7, 9-14, and 16-21
The Applicant argues that “Monovoukas fails to disclose a sterile barrier secured to the tip and extending distally from the tip to enclose the handle, particularly for a device including a removable tip. Accordingly, the cited references fail to disclose or suggest a handheld device having a tip separable from a handle and a sterile barrier secured to the tip between a proximal end and a distal end of the tip where the sterile barrier extends distally from the tip to enclose the handle.” (Page 8). These arguments are moot because the rejections of claims 1 and 20 are made in view of Banko rather than Monovoukas. Banko teaches that the tip (14, Fig. 4; 130, Fig. 7A) is separable from the handle ("The work tip 14 has a threaded connector 15 in threaded engagement with the distal end of the connecting body 16. The tip 14 can be interchanged by use of the screw threads.  [0006], Figs. 4-5. “The work tip 130 can also be made of an inexpensive plastic, except for the titanium target. Thus, the work tip 130 can be discarded after a surgery” [0048], Fig. 7A); a sterile barrier (“a sterile sheet or bag 129” [0049], Figs. 4, 7A) secured to an outer surface of the tip between the proximal end and the distal end (“fastened to the hub 140” [0049]; Figs. 4-5, 7A), the sterile barrier extending distally from the tip to enclose the handle (“the housing 10' may simply be a handle, e.g., made of inexpensive plastic.” [0048], seen in Fig. 7A. “In order to improve the sterile operating field, in the embodiments of FIGS. 4, 5 and 7, a sterile sheet or bag 129 can be fastened to the hub 140 of the work tip as shown in FIG. 7A.  Such a sheet As seen in Fig. 7A, the proximal end of the work tip is not enclosed within the sterile barrier, only a distal portion of the work tip, “a threaded connector 15” [0006] is enclosed).

Regarding claim 16, the Applicant argues that “none of the cited references is a handheld Doppler ultrasound device and, more particularly, a fully self-contained handheld Doppler ultrasound device… the devices and systems clearly are not utilizing Doppler ultrasound” (Page 8). These arguments are moot because the rejection of claim 16 is made in view of Cox. Cox teaches a handheld Doppler ultrasound device (“an ultrasound probe 16 … handheld.” [0060]; “detecting a Doppler shift that is created in an ultrasound return signal due to motion of surrounding tissues" [0207]) while Erkamp teaches a handheld ultrasound sterile assembly (300, [0086], Fig. 3A; [0103], Fig. 7), comprising: a fully self-contained handheld ultrasound device (300, [0086], Fig. 3A) including a handle ("the handle … 304” [0103], Fig. 3A) and a tip (distal end 301, Fig. 3A, [0060]). The dependent claims are not allowable because the respective base claims are not allowable. 
The newly cited reference Neusidl is now relied upon for the teaching of the newly added claim 21. 


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALEXEI BYKHOVSKI whose telephone number is (571)270-1556.  The examiner can normally be reached on Monday-Friday: 8:30am - 5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Pascal Bui Pho can be reached on 571-272-2714.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.







/AB/	
Examiner, Art Unit 3793             

/YI-SHAN YANG/Primary Examiner, Art Unit 3793